Case: 19-20656     Document: 00516486225          Page: 1    Date Filed: 09/27/2022




              United States Court of Appeals
                   for the Fifth Circuit                              United States Court of Appeals
                                                                               Fifth Circuit

                                                                             FILED
                                                                    September 27, 2022
                                   No. 19-20656                         Lyle W. Cayce
                                                                             Clerk

   Equal Employment Opportunity Commission,

                                                            Plaintiff—Appellant,

   Magali Villalobos,

                                                  Intervenor Plaintiff—Appellant,

                                       versus

   Ryan’s Pointe Houston, L.L.C.; Advantage Property
   Management, L.L.C.,

                                                          Defendants—Appellees.


                  Appeal from the United States District Court
                      for the Southern District of Texas
                           USDC No. 4:15-CV-2782


   Before Richman, Chief Judge, and Higginbotham and Willett,
   Circuit Judges.
   Priscilla Richman, Chief Judge:*



          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 19-20656     Document: 00516486225           Page: 2   Date Filed: 09/27/2022


                                    No. 19-20656




          The Equal Employment Opportunity Commission filed suit against
   Ryan’s Pointe Houston, L.L.C. and Advantage Property Management,
   L.L.C., alleging the companies had engaged in national origin and sex-based
   discrimination. Magali Villalobos, the subject of the adverse employment
   action at issue, intervened. The district court granted summary judgment in
   favor of the defendants. We reverse and remand for further proceedings.
                                         I
          Magali Villalobos is a United States citizen originally from Mexico.
   Villalobos previously served as a property manager for Ryan’s Pointe
   Houston (Ryan’s Pointe), the owners of a 280-unit apartment complex
   managed by Advantage Property Management (Advantage). She was fired
   from that position on March 21, 2012. Villalobos subsequently alleged that
   this adverse employment action was the result of national origin and sex-
   based discrimination.
          Villalobos was originally hired as a leasing agent at the complex in May
   of 2011. Tawana Rowghani, who was then serving as the complex’s property
   manager, interviewed Villalobos for that position. Rowghani had worked
   with Villalobos previously and was excited at the prospect of the two working
   together again. At the time Villalobos was hired, the complex was owned and
   operated by CNC Management. Villalobos was subsequently promoted to
   assistant manager.
          During Villalobos’s tenure as assistant manager, Ryan’s Pointe took
   ownership of the apartment complex. Ryan’s Pointe’s owners, including
   Robert Hayman, Michael Treiman, and Julian Blum, had purchased the
   property in order to renovate it and resell it for a profit. Initially, Blum
   oversaw the day-to-day management of the property.               Accordingly,
   Villalobos reported to Rowghani who, in turn, reported to Blum.




                                         2
Case: 19-20656      Document: 00516486225          Page: 3   Date Filed: 09/27/2022


                                    No. 19-20656




          Rowghani’s role began to expand almost immediately after Ryan’s
   Pointe took ownership of the complex. Specifically, Rowghani became a
   regional director, responsible for overseeing several apartment complexes
   owned by Ryan’s Pointe. To backfill her previous position, Rowghani
   eventually decided to interview Villalobos for the property manager position.
   Blum also interviewed Villalobos before she was hired as the complex’s
   property manager on January 1, 2012.
          Around the time Villalobos began serving as property manager, a
   series of management changes occurred at Ryan’s Pointe. Hayman fired
   Rowghani, and Blum ceased overseeing the day-to-day management of the
   complex. A belief that the property was underperforming prompted both
   personnel changes. Hayman and Treiman then formed Advantage in order
   to manage the apartment complex. On February 9, 2012, Advantage hired
   Bobbie Dusek to serve as regional supervisor. Dusek then began a thirty-day
   review of each of her subordinates, one of whom was Villalobos.
          As part of this review, Dusek immediately came to question
   Villalobos’s job performance. According to her deposition testimony, Dusek
   grew concerned with at least three aspects of Villalobos’s job performance.
   First, Villalobos was allegedly failing to prepare vacant units for rental in a
   timely manner. Second, Villalobos was allegedly failing to submit invoices in
   a timely fashion. Lastly, Villalobos was supposedly doing a poor job of
   managing the complex’s delinquencies—the outstanding receivables that
   result when tenants fail to pay rent on time. The January and February
   delinquency reports, for example, showed $11,567.63 and $7,128.40 in
   delinquencies, respectively.       According to Dusek, the complex’s
   delinquencies should not have exceeded $2,000. In an effort to correct these
   deficiencies, Dusek allegedly provided Villalobos with oral and written
   warnings that her job performance fell below standards.




                                          3
Case: 19-20656        Document: 00516486225             Page: 4      Date Filed: 09/27/2022


                                         No. 19-20656




           On February 28, 2012, well within her thirty-day review period, Dusek
   hired a headhunter to find a replacement for Villalobos. The headhunter was
   instructed to keep the inquiry “super confidential.” Shortly thereafter,
   Dusek interviewed Rebecca Johnson for the position. Johnson, who appears
   white, was ultimately hired as the complex’s property manager on March 9th.
   Dusek then fired Villalobos on March 21st. According to Dusek, her decision
   was based entirely on Villalobos’s poor job performance.
           Villalobos was immediately concerned that her firing had not, in fact,
   been motivated by her performance as the property’s manager. She filed a
   complaint with the Equal Employment Opportunity Commission (EEOC)
   alleging she was fired because of her national origin and because she had
   recently informed her employers that she was pregnant.                    The EEOC
   subsequently filed suit against Ryan’s Pointe and Advantage under Title VII.
   Villalobos intervened on behalf of the plaintiff.
           Taken in the light most favorable to the EEOC, resulting discovery in
   the case revealed a highly toxic work environment at Ryan’s Pointe and
   Advantage. 1     According to deposition testimony, Hayman, Blum, and
   Treiman expressed a desire to change “the demographics” of the complex,
   a term several witnesses testified was often times synonymous in the industry
   with the race of the tenants. Testimony also indicated that Hayman referred
   to a tenant as “a trashy Mexican” and that Blum referred to a tenant as “a
   dumb Mexican.” Some of the owners were likewise alleged to have made
   improper comments about the racial makeup of the staff. Hayman, for
   instance, expressed dismay at the fact that the office staff were “all


           1
             See Harville v. City of Houston, 945 F.3d 870, 874 (5th Cir. 2019) (citing
   Alkhawaldeh v. Dow Chem. Co., 851 F.3d 422, 425-26 (5th Cir. 2017)) (noting that appellate
   courts “review a district court’s grant of summary judgment de novo, viewing all facts and
   drawing all inferences in a light most favorable to the non-moving party”).




                                               4
Case: 19-20656     Document: 00516486225           Page: 5   Date Filed: 09/27/2022


                                    No. 19-20656




   Mexicans.” Both Hayman and Treiman likewise expressed a desire to
   “change the demographic[s]” of the staff.
          Testimony also called into question Dusek’s contention that
   Villalobos was fired entirely based on her poor job performance. According
   to an affidavit Dusek provided to the EEOC, she was told by Hayman and
   Treiman to begin “working toward” Villalobos’s termination when she
   started work at Advantage. Importantly, Hayman had also told Dusek to hire
   a “higher class of individual with the look of Ken and Barbie,” which Dusek
   understood as a hiring preference for those who are “petite, attractive,
   young[,] and Caucasian.” Indeed, Hayman’s preference for a “white” staff
   was made known on multiple occasions.           Evidence likewise seemingly
   contradicts Dusek’s assertions that Villalobos received oral and written
   warnings concerning her job performance. According to Villalobos, she was
   never counseled on her allegedly poor job performance. Furthermore, the
   written counseling Dusek allegedly provided Villalobos was never signed and
   was provided while Villalobos was on vacation.
          Finally, discovery produced evidence suggesting that Villalobos’s
   pregnancy may have played a role in her firing. When Blum discovered in
   January of 2012 that Villalobos was expecting a child, he became frustrated
   and stated that he believed she would take her full Family and Medical Leave
   Act (FMLA) entitlement because “all Mexicans do that.” Although Blum
   was no longer involved with the day-to-day management of the complex at
   the time Villalobos was fired, he remained an investor in the complex and
   attended monthly conference calls with the other investors.         Evidence
   suggests Dusek too was aware of Villalobos’s pregnancy prior to Villalobos’s
   termination. Upon learning of the pregnancy, Dusek allegedly told Villalobos
   that she should consider getting an abortion because her “job was taking off.”
   Dusek would also later tell Hayman and Treiman that Villalobos was




                                         5
Case: 19-20656           Document: 00516486225              Page: 6      Date Filed: 09/27/2022


                                            No. 19-20656




   pregnant and allegedly told Johnson that she was instructed to fire Villalobos
   because Villalobos “was Hispanic, and [because] she was expecting.”
           Following discovery, Ryan’s Pointe and Advantage moved for and
   were granted summary judgment on both of the EEOC’s claims. The
   district court concluded, inter alia, that Villalobos could not make out a prima
   facie case of discrimination because she was not qualified to serve as the
   complex’s manager in the first place. The court likewise concluded summary
   judgment was appropriate because Villalobos had allegedly been fired
   entirely based on her poor job performance. This appeal followed.
                                                  II
           On appeal, the EEOC argues that the district court erred in granting
   summary judgment on both the national origin discrimination claim and the
   sex-based discrimination claim. Our court reviews “a district court’s grant
   of summary judgment de novo, viewing all facts and drawing all inferences in
   a light most favorable to the non-moving party.” 2 Granting “[s]ummary
   judgment is appropriate only if, viewing the evidence in the light most
   favorable to the non-moving party, the movant shows that there is no genuine
   dispute as to any material fact and the movant is entitled to judgment as a
   matter of law.” 3 Under these standards, we conclude that the district court
   erred in granting summary judgment as to both claims.
                                                  A
           We first consider the national origin discrimination claim. To prevail
   under Title VII, “a plaintiff may present [his or her] case by direct or



           2
            Harville, 945 F.3d at 874 (emphasis omitted) (citing Alkhawaldeh, 851 F.3d at 425-
   26 (5th Cir. 2017)).
           3
               Id. (internal quotation marks omitted) (quoting FED. R. CIV. P. 56(a)).




                                                  6
Case: 19-20656         Document: 00516486225               Page: 7         Date Filed: 09/27/2022


                                           No. 19-20656




   circumstantial evidence, or both.” 4 On appeal, the EEOC argues that it
   could produce both sufficient direct and circumstantial evidence of national
   origin discrimination such that summary judgment was inappropriate.
   Although direct evidence is “rare in discrimination cases,” 5 we agree that
   the proffered direct evidence of discrimination was sufficient to survive
   summary judgment. Therefore, we need not consider whether the EEOC
   presented       sufficient     circumstantial       evidence       of     national     origin
   discrimination. 6
           In Title VII cases, our court distinguishes between direct evidence of
   discrimination—those “statement[s] or written document[s] showing a
   discriminatory motive on [their] face” 7—and “stray remarks”—which fall
   short of demonstrating discriminatory animus on their face. 8 We consider
   four factors in making this distinction: “whether the comments are
   (1) related to the plaintiff’s protected characteristic; (2) proximate in time to
   the challenged employment decision; (3) made by an individual with
   authority over the challenged employment decision; and (4) related to the



           4
           Sandstad v. CB Richard Ellis, Inc., 309 F.3d 893, 896 (5th Cir. 2002) (citing Russell
   v. McKinney Hosp. Venture, 235 F.3d 219, 222 (5th Cir. 2000)).
           5
             See Rutherford v. Harris Cty., Tex., 197 F.3d 173, 180 n.4 (5th Cir. 1999) (quoting
   Rhodes v. Guiberson Oil Tools, 75 F.3d 989, 993 (5th Cir. 1996) (en banc)).
           6
             Davis v. Chevron U.S.A., Inc., 14 F.3d 1082, 1085 (5th Cir. 1994) (per curiam)
   (emphasis omitted) (“If there is direct evidence that an employer placed substantial
   negative reliance on an illegitimate criterion in reaching an employment decision, . . . resort
   to inferential methods of proof is unnecessary.”); see also Sandstad, 309 F.3d at 896
   (emphasis added) (citing Russell, 235 F.3d at 222) (noting that “a plaintiff may present
   [her] case by direct or circumstantial evidence, or both”).
           7
            Herster v. Bd. of Supervisors of La. State Univ., 887 F.3d 177, 185 (5th Cir. 2018)
   (quoting Portis v. First Nat’l Bank of New Albany, 34 F.3d 325, 329 (5th Cir. 1994)).
           8
              Etienne v. Spanish Lake Truck & Casino Plaza, L.L.C., 778 F.3d 473, 476 (5th Cir.),
   as revised (Feb. 3, 2015).




                                                 7
Case: 19-20656            Document: 00516486225               Page: 8       Date Filed: 09/27/2022


                                              No. 19-20656




   challenged employment decision.” 9 In considering the proffered evidence,
   “our ultimate focus” 10 remains whether the statements or documents
   demonstrate “discriminatory animus without inference or presumption.” 11
           In this case, viewing the evidence in the light most favorable to the
   EEOC, the evidence demonstrates clear discriminatory motive on its face
   without the need for inference. Hayman expressed dismay at the fact that
   the office staff were “all Mexicans.” Both Hayman and Treiman similarly
   expressed a desire to “change the demographic[s]” of the staff. Further,
   Hayman made his preference for a “white” staff known on multiple
   occasions. Hayman also told Dusek to hire a “higher class of individual with
   the look of Ken and Barbie” to replace Villalobos, which Dusek understood
   as a hiring preference for those who are “petite, attractive, young[,] and
   Caucasian.” That Dusek later admitted to a co-worker that she was told to
   fire Villalobos because Villalobos was Mexican lends credence to these
   allegations, as do Hayman’s additional statements, described above, which
   disparage people from Mexico more broadly.
           These statements meet all four factors that distinguish direct evidence
   of discrimination from “stray remarks.” First, the statements relate directly
   to Villalobos’s national origin. Villalobos is from Mexico and the statements
   show dismay at the “Mexican” staff and a desire to “change the
   demographic[s]” of the staff to be more “white.” Second, these statements
   were proximate in time to the adverse employment action, namely
   Villalobos’s termination. Third, the statements were made by a person with



           9
                Id. (citing Wallace v. Methodist Hosp. Sys., 271 F.3d 212, 222 (5th Cir. 2001)).
           10
                Id.
           11
              Sandstad, 309 F.3d at 897 (citing Mooney v. Aramco Servs. Co., 54 F.3d 1207, 1217
   (5th Cir. 1995)).




                                                    8
Case: 19-20656           Document: 00516486225             Page: 9       Date Filed: 09/27/2022


                                            No. 19-20656




   authority over Villalobos’s termination. We have stated that “[i]f the
   employee can demonstrate that others had influence or leverage over the
   official decisionmaker . . . it is proper to impute their discriminatory attitudes
   to the formal decisionmaker.” 12 Hayman and Treiman, as owners of Ryan’s
   Pointe, were in a position to influence Villalobos’s termination. Further,
   Dusek terminated Villalobos at the instruction of Hayman and Treiman.
   Dusek believed she would “absolutely” lose her job if she did not terminate
   Villalobos. Thus, Dusek merely “rubber stamped” the wishes of Hayman
   and Treiman. 13 Fourth, the statements relate to Villalobos’s termination. As
   described above, the comments show dismay that the staff was “Mexican”
   and a preference for a “white” staff. Further, Hayman and Treiman wanted
   to terminate Villalobos in order to “change the demographic[s]” of the staff”
   and hire a “higher class of individual with the look of Ken and Barbie.”
   Thus, all four factors are met in this case.
           Furthermore, this evidence is similar to that which we held to be direct
   evidence of discrimination in Jones v. Robinson Property Group, L.P.. 14 There,
   the plaintiff alleged he was not hired as a poker dealer due to being African
   American. 15 The plaintiff presented evidence that (1) the manager or the
   manager’s assistant stated that “they hired who they wanted to hire and
   there [sic] were not going to hire a black person unless there were extenuating
   circumstances,” (2) the manager or the manager’s assistant stated that
   “good old white boys don’t want blacks touching their cards in their face,”
   and (3) the manager stated that “maybe I’ve been told not to hire too many


           12
                Russell v. McKinney Hosp. Venture, 235 F.3d 219, 226 (5th Cir. 2000).
           13
              See Russell, 235 F.3d at 226-27 (quoting Long v. Eastfield Coll., 88 F.3d 300, 307
   (5th Cir. 1996)).
           14
                427 F.3d 987 (5th Cir. 2005).
           15
                Id. at 989-90.




                                                  9
Case: 19-20656           Document: 00516486225             Page: 10     Date Filed: 09/27/2022


                                            No. 19-20656




   blacks in the poker room.” 16 We stated that, “viewing the evidence in the
   light most favorable to [the plaintiff],” these statements showed that race was
   “a factor in employment decisions, which is by definition direct evidence of
   discrimination.” 17 Similarly, the evidence presented by the EEOC shows
   that national origin was a factor in employment decisions at Ryan’s Pointe.
           Because the EEOC has proffered sufficient direct evidence of
   discrimination, “the burden of proof shifts to [Ryan’s Pointe and Advantage]
   to establish by a preponderance of the evidence that the same decision would
   have been made regardless of the forbidden factor.” 18 Thus, at summary
   judgment, they “must show that any reasonable jury would conclude that it
   would have made the same decision absent the discrimination.” 19
           Ryan’s Pointe and Advantage argue that Villalobos was terminated
   due to her poor job performance and that this is evident in the “excessive
   rental delinquencies.”            However, the record is replete with evidence
   suggesting the proffered justification was pretextual. For instance, the
   January and February delinquency reports—the only two delinquency
   reports available before the adverse employment action occurred—actually
   showed a sizable decrease in delinquencies over the course of the two
   months. Evidence also suggests Villalobos was not in fact counseled on her
   allegedly poor job performance. Finally, the fact that Villalobos was given
   almost no time to correct her deficiencies likewise suggests the proffered



           16
                Id. at 993.
           17
                Id.
           18
            Hamilton v. Dallas Cnty., 42 F.4th 550, 554 (5th Cir. 2022) (quoting Etienne v.
   Spanish Lake Truck & Casino Plaza, L.L.C., 778 F.3d 473, 475 (5th Cir.), as revised (Feb. 3,
   2015)).
           19
                Etienne, 778 F.3d at 477.




                                                10
Case: 19-20656          Document: 00516486225             Page: 11       Date Filed: 09/27/2022


                                           No. 19-20656




   reason for her firing was mere pretext. This evidence is sufficient to survive
   summary judgment.
                                                 B
           We now turn our attention to the EEOC’s sex-based discrimination
   claim. On appeal, the EEOC acknowledges that there is no direct evidence
   to support this claim. The EEOC contends, however, that it proffered
   sufficient circumstantial evidence of discrimination such that summary
   judgment was inappropriate. We agree.
           Our court applies the McDonnell Douglas 20 burden-shifting framework
   when evaluating discrimination claims supported by circumstantial
   evidence. 21 Under that framework, the plaintiff must first establish a prima
   facie case of discrimination. That is, the plaintiff must show “that she (1) is
   a member of a protected class, (2) was qualified for the position that she held,
   (3) was subject to an adverse employment action, and (4) was replaced by
   someone outside of her protected class.” 22 The prima facie case establishes
   a “presumption of discrimination”; the defendants must thereafter
   “articulate a legitimate, non-discriminatory reason for the adverse
   employment action.” 23 If the defendant is able to do so, “the burden shifts
   back to [the plaintiff] to demonstrate that the employer’s proffered reason is


           20
                McDonnell Douglas Corp. v. Green, 411 U.S. 792 (1973).
           21
           See Wallace v. Methodist Hosp. Sys., 271 F.3d 212, 219 (5th Cir. 2001); see generally
   McDonnell Douglas Corp. v. Green, 411 U.S. 792 (1973).
           22
              Harville v. City of Houston, 945 F.3d 870, 875 (5th Cir. 2019) (citing Alkhawaldeh
   v. Dow Chem. Co., 851 F.3d 422, 426 (5th Cir. 2017)); see also Bauer v. Albemarle Corp., 169
   F.3d 962, 967 (5th Cir. 1999) (citing Nichols v. Loral Vought Sys. Corp., 81 F.3d 38, 41 (5th
   Cir. 1996)) (noting that “[o]nly a minimal showing is necessary to” establish a prima facie
   case of discrimination).
           23
             Harville, 945 F.3d at 875 (citing Shackelford v. Deloitte & Touche, LLP, 190 F.3d
   398, 404 (5th Cir. 1999)).




                                                 11
Case: 19-20656          Document: 00516486225             Page: 12       Date Filed: 09/27/2022


                                           No. 19-20656




   a pretext for discrimination.” 24 Here, the EEOC can establish a prima facie
   case of pregnancy discrimination and has likewise created a genuine issue of
   material fact as to whether the proffered reason for Villalobos’s firing was
   pretextual.
           As to the EEOC’s prima facie case, the only significant dispute
   between the parties concerns whether Villalobos was qualified to serve as
   property manager. That is, Ryan’s Pointe and Advantage do not seriously
   challenge that Villalobos was a member of a protected class, was subject to an
   adverse employment action, and was replaced by an individual outside of her
   protected class. Villalobos was pregnant when she was fired, and she was
   replaced by a woman who was not pregnant at the time she was hired. Ryan’s
   Pointe and Advantage contend, however, that Villalobos was never in fact
   qualified to serve as the property’s manager.
           According to our prior cases, “a plaintiff challenging [her]
   termination . . . can ordinarily establish [that she was qualified] by showing
   that [she] continued to possess the necessary qualifications for [her] job at the
   time of the adverse action.” 25 That is, the plaintiff must ordinarily show that
   she did “not suffer[ a] physical disability or loss of a necessary professional
   license or some other occurrence that rendered [her] unfit for the position




           24
                Id. (internal quotation marks omitted) (quoting Alkhawaldeh, 851 F.3d at 426).
           25
              Bienkowski v. Am. Airlines, Inc., 851 F.2d 1503, 1506 (5th Cir. 1988) (emphasis
   added) (applying this test in the ADEA context), abrogated on other grounds by Owens v.
   Circassia Pharms., Inc., 33 F.4th 814, 829 n.15 (5th Cir. 2022); see also Bauer, 169 F.3d at
   966 (citing Bodenheimer v. PPG Indus., Inc., 5 F.3d 955, 957 (5th Cir. 1993)) (indicating that
   the qualification inquiry pursuant to the ADEA and Title VII in the wrongful discharge
   context are “identical”).




                                                 12
Case: 19-20656          Document: 00516486225              Page: 13        Date Filed: 09/27/2022


                                            No. 19-20656




   for which [she] was hired.” 26 Our inquiry typically focuses on “objective job
   qualifications (e.g., training, experience, and physical capacity).” 27
   Subsequent issues with an employee’s performance—although relevant to the
   second and third phases of the McDonnell Douglas framework—are irrelevant
   when addressing whether the employee was qualified for the position
   originally. 28
           Under these standards, the EEOC can make the “minimal
   showing . . . necessary to” survive summary judgment. 29 In this case, it is
   reasonable and appropriate to infer that Villalobos was qualified for her last
   position from the fact that she was hired to fill that position less than three
   months before being fired. 30 As our precedents make clear, the fact that an
   employee was hired for a particular position does not automatically
   demonstrate that he or she was qualified for that position. 31 But here, the
   inference is more than appropriate. Villalobos was hired only a few months
   before being fired. She was hired from within, indicating her employer knew
   of both her qualifications and potential prior to her promotion. Finally, she


           26
             Bienkowski, 851 F.2d at 1506 n.3; see also Lewis v. Jefferson Par. Hosp. Serv. Dist.
   No. 2, 562 F. App’x 209, 211 n.3 (5th Cir. 2014) (per curiam) (referencing this language
   when addressing the plaintiff’s Title VII claim).
           27
                Wooten v. McDonald Transit Assocs., Inc., 788 F.3d 490, 499 n.7 (5th Cir. 2015).
           28
                See Bienkowski, 851 F.2d at 1506.
           29
              Bauer, 169 F.3d at 967 (citing Nichols v. Loral Vought Sys. Corp., 81 F.3d 38, 41
   (5th Cir. 1996)).
           30
               See Outley v. Luke & Assocs., Inc., 840 F.3d 212, 216 (5th Cir. 2016) (noting our
   “agree[ment in that case] with the district court’s inference that [the plaintiff’s] initial
   hiring demonstrate[d] her qualification”); see also Taylor v. Peerless Indus. Inc., 322 F. App’x
   355, 357 n.1 (5th Cir. 2009) (per curiam) (noting that the defendant’s “argument that [the
   plaintiff] lacked the minimum qualifications for the position [was] belied by the fact that
   [the defendant] hired [the plaintiff] in the first place”).
           31
                See Bienkowski, 851 F.2d at 1505-06.




                                                    13
Case: 19-20656         Document: 00516486225              Page: 14   Date Filed: 09/27/2022


                                           No. 19-20656




   was interviewed by Blum—one of Ryan’s Pointe’s owners—prior to being
   hired, suggesting upper-level management approved of her promotion. This
   reasonable inference, coupled with the fact that the record fails to indicate an
   “occurrence that [subsequently] rendered [her] unfit for the position for
   which [she] was hired,” supports the conclusion that Villalobos was in fact
   qualified to serve as property manager when her employment was
   terminated. 32
          Nor does the contrary evidence highlighted by Ryan’s Pointe and
   Advantage entitle them to judgment as a matter of law. On appeal, they stress
   throughout their brief their desire for a property manager with renovation
   experience. But whether renovation experience constituted a necessary
   employment qualification is a disputed question of fact.               The “super
   confidential” job posting, for example, although mentioning that the
   property was undergoing a renovation, failed to indicate that renovation
   experience constituted a “required skill[].”              Moreover, even assuming
   Villalobos lacked renovation experience, the fact that she was promoted from
   within several months after Ryan’s Pointe became the owner of the complex
   with the intention of renovating it suggests renovation experience did not in
   fact constitute a necessary job qualification. The record—taken in the light
   most favorable to the EEOC—suggests renovation experience was not a
   necessary job qualification.
          The remaining evidence proffered by Ryan’s Pointe and Advantage
   does not fare any better. They direct our attention to Dusek’s assessment
   that Villalobos “was promoted to a position that she was never qualified or
   trained to do”; Johnson’s experience with properties undergoing
   renovations and her comparatively greater experience in the industry; and


          32
               Bienkowski, 851 F.2d at 1506 n.3.




                                                   14
Case: 19-20656        Document: 00516486225               Page: 15       Date Filed: 09/27/2022


                                          No. 19-20656




   the fact that Johnson was able to improve the property’s performance after
   coming aboard.           But Dusek’s subjective assessment of Villalobos’s
   qualifications does not sufficiently demonstrate that Villalobos lacked an
   objective qualification at the time of termination. 33 Similarly, Johnson’s
   qualifications and subsequent performance as property manager do not speak
   to whether Villalobos was qualified to serve in that capacity.                        Thus,
   notwithstanding Ryan’s Pointe’s and Advantage’s arguments to the
   contrary, the EEOC proffered sufficient evidence of Villalobos’s
   qualifications to establish a prima facie case of discrimination.
           Because the EEOC has sufficiently established a prima facie case of
   discrimination, the burden shifts to Ryan’s Pointe and Advantage to
   “articulate a legitimate, non-discriminatory reason for the adverse
   employment action.” 34              Their proffered reason for Villalobos’s
   termination—poor job performance, namely a failure to reduce
   delinquencies—meets their burden. 35                   Several witnesses, including
   Villalobos, noted that the delinquencies for the complex were higher than
   they should be. Further, Dusek noted that it was Villalobos’s supposedly
   poor job performance that prompted her termination.
           Nevertheless, because there are genuine issues of material fact as to
   whether this proffered rationale was merely pretextual, summary judgment




           33
              See Lewis v. Jefferson Par. Hosp. Serv. Dist. No. 2, 562 F. App’x 209, 211-12 (5th
   Cir. 2014) (per curiam) (collecting cases in which we have concluded plaintiffs were not
   qualified because of their failure to meet objective qualifications for employment).
           34
               Harville v. City of Houston, 945 F.3d 870, 875 (5th Cir. 2019) (citing Shackelford
   v. Deloitte & Touche, LLP, 190 F.3d 398, 404 (5th Cir. 1999)).
           35
              See Burton v. Freescale Semiconductor, Inc., 798 F.3d 222, 231 (5th Cir. 2015); see
   also Allaudin v. Perry’s Rests., Ltd., 805 F. App’x 297, 298-300 (5th Cir. 2020) (per curiam).




                                                15
Case: 19-20656        Document: 00516486225              Page: 16       Date Filed: 09/27/2022


                                          No. 19-20656




   was inappropriate. 36 As described above, the record contains evidence
   suggesting this justification was pretextual. This evidence includes a decline
   in delinquencies over the two months of Villalobos’s tenure as property
   manager, evidence that Villalobos was not counselled regarding her job
   performance, and the limited time Villalobos was provided to correct her
   alleged deficiencies.
           The EEOC likewise produced the following evidence which directly
   supports the conclusion that Villalobos’s pregnancy played a role in her
   termination: testimony that Dusek suggested Villalobos should get an
   abortion because her “job was taking off,” testimony that Blum was
   frustrated when he found out Villalobos was pregnant because she would seek
   to take her full FMLA entitlement; testimony that Hayman and Treiman
   were aware of Villalobos’s pregnancy; and Johnson’s statement that Dusek
   was allegedly told to fire Villalobos because she was pregnant. Collectively,
   this evidence demonstrates that the leadership in both companies were
   subjectively aware of Villalobos’s pregnancy and that Villalobos’s pregnancy
   arguably played a role in the ultimate decision to terminate her employment.
           Dusek’s testimony that she fired Villalobos entirely based on
   Villalobos’s job performance is insufficient to defeat summary judgment.
   Fully crediting Dusek’s post hoc conclusion that her actions were proper and
   legal is inappropriate at this stage in the proceedings. A jury may ultimately
   decide to credit Dusek’s assertions. But in the current posture, when we are


           36
              See Auguster v. Vermilion Par. Sch. Bd., 249 F.3d 400, 403 (5th Cir. 2001) (noting
   that the third step of the McDonnell Douglas framework requires “the plaintiff [to] produce
   substantial evidence of pretext”); see also id. (quoting Bauer v. Albemarle Corp., 169 F.3d
   962, 967 (5th Cir. 1999)) (“Evidence that the proffered reason is unworthy of credence
   must be enough to support a reasonable inference that the proffered reason is false; a mere
   shadow of doubt is insufficient.” “[A]n employee’s ‘subjective belief of discrimination’
   alone is not sufficient to warrant judicial relief.”).




                                                16
Case: 19-20656     Document: 00516486225           Page: 17   Date Filed: 09/27/2022


                                    No. 19-20656




   required to take the evidence and all reasonable inferences therefrom in the
   light most favorable to the nonmovant, there exists a genuine issue of material
   fact as to whether the proffered reason for Villalobos’s firing was pretextual.
   Accordingly, the district court erred in granting summary judgement as to
   the EEOC’s sex-based discrimination claim.
                                      *        *     *
          The district court’s judgment is REVERSED and the case is
   REMANDED for further proceedings.




                                          17